Name: Council Regulation (EEC) No 3166/82 of 22 November 1982 amending Regulation (EEC) No 103/76 laying down common marketing standards for certain fresh or chilled fish
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries;  foodstuff;  marketing
 Date Published: nan

 No L 332/4 Official Journal of the European Communities 27. 11 . 82 COUNCIL REGULATION (EEC) No 3166/82 of 22 November 1982 amending Regulation (EEC) No 103/76 laying down common marketing standards for certain fresh or chilled fish THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 103/76 is hereby amended as follows : 1 . Article 3 shall be replaced by the following : Article 3 Marketing standards are hereby laid down for the following species of saltwater fish falling within subheading ex 03.01 B I of the Common Customs Tariff, with the exception of fish which is live, frozen or in pieces : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Regulation (EEC) No 3796/81 provides that common marketing standards may be determined for the products listed in Article 1 of that Regulation or for groups of those products ; Whereas ling and dogfish (Squalus acanthias and Scyli ­ orhinus spp.) were included in the price system provided for in Regulation (EEC) No 3796/81 ; Whereas the standardization of these products is of particular importance for the proper functioning of the price system ; whereas common marketing standards should therefore be fixed for these three products ; Whereas, when the common marketing standards for the products listed in Annex I to Regulation (EEC) No 3796/81 are laid down, account should be taken of the Community's interest in conserving fishing grounds as much as possible ; whereas fish which are not of a minimum size expressed by weight should therefore not be marketed for human consumption : whereas therefore Council Regulation (EEC) No 103/76 (2), as last amended by Regulation (EEC) No 273/81 (3), should be amended, Herring (Clupea harengus) Sardines (Sardina pilchardus) Dogfish (Squalus acanthias) (Scyliorhinus spp .) Redfish (Sebastes spp .) Cod (Gadus morrhua) Saithe (Pollachius virens) Haddock (Melanogrammus aeglefinus) Whiting (Meriangus merlangus) Ling (Molva spp.) Mackerel (Scomber scombrus) Anchovies (Engraulis spp .) Plaice (Pleuronectes platessa) Hake (Merluccius merluccius).' 2 . Annex B shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982 . For the Council The President U. ELLEMANN-JENSEN (') OJ No L 379 , 31 . 12 . 1981 , p . 1 . (2) OJ No L 20 , 28 . 1 . 1976, p . 29 . 3 OJ No L 30 , 30 . 1 . 1981 , p . 1 . 27 . 11 . 82 Official Journal of the European Communities No L 332/5 ANNEX ANNEX B I SIZING (') Herring kg/fish number of fish to kg Size 1 0-125 and over 8 or less Size 2 from 0-085 up to but excluding 0-125 from 9 to 11 Size 3 (a) from 0-050 up to but excluding 0-085 from 12 to 20 (b) from 0Ã 33 up to but excluding 0-085 for Baltic herring from 12 to 30 Sardines kg/fish number of fish to kg Size 1 0-100 and over 10 or less Size 2 from 0Ã 55 up to but excluding 01 00 from 11 to 18 Size 3 from 0Ã 31 up to but excluding 0-055 from 19 to 32 Size 4 (a) from 0Ã 15 up to but excluding 0-031 from 33 to 67 (b) from 0Ã 11 up to but excluding 0Ã 31 for Mediterranean sardines from 33 to 91 Dogfish Scyliorhinus spp . Squalus acanthias kg/fish kg/fish Size 1 2 and over 2-2 and over Size 2 from 1 up to but excluding 2 from 1 up to but excluding 2-2 Size 3 from 0-5 up to but excluding 1 from 0-7 up to but excluding 1 Redfish Cod kg/fish kg/fish Size 1 2 and over 7 and over Size 2 from 0-6 up to but excluding 2 from 4 up to but excluding 7 Size 3 from 0-35 up to but excluding 0-6 from 2 up to but excluding 4 Size 4  from 1 up to but excluding 2 Size 5  from 0-3 up to but excluding 1 (') (a) The minimum sizes expressed in weight laid down in this Annex shall also be regarded as being respected if the fish comply with the minimum biological sizes expressed in terms of length in the technical measures for the conservation of fishery resources . (bjv In any case, the minimum biological sizes applicable in each region must be respected. No L 332/6 Official Journal of the European Communities 27. 11 . 82 Saithe Cod kg/fish kg/fish Size 1 Size 2 Size 3 Size 4 5 and over from 3 up to but excluding 5 from 1-5 up to but excluding 3 from 0-3 up to but excluding 1-5 1 and over from 0-4 up to but excluding 1 from 0-25 up to but excluding 0-4 from 0-17 up to but excluding 0-25 Whiting Ling kg/fish kg/fish Size 1 Size 2 Size 3 Size 4 0-5 and over from 0-35 up to but excluding 0-5 from 0-2 up to but excluding 0-35 from 0-1 1 up to but excluding 0-2 5 and over from 2-5 up to but excluding 5 from 0-5 up to but excluding 2-5 Mackerel kg/fish Size 1 0-5 and over Size 2 from 0-2 up to but excluding 0-5 Size 3 (a) from 0-1 up to but excluding 0-2 (b) from 0Ã 8 up to but excluding 0-2 for Mediter ­ ranean mackerel Anchovies kg/fish number of fish to kg Size 1 0Ã 33 and over 30 or less Size 2 from 0Ã 20 up to but excluding 0Ã 33 from 31 to 50 Size 3 0-012 up to but excluding 0Ã 20 from 51 to 83 Size 4 0Ã 08 up to but excluding 0 01 2 from 84 to 125 Plaice Hake kg/fish kg/fish Size 1 0-6 and over 1-2 and over Size 2 from 0-4 up to but excluding 0-6 from 0-6 up to but excluding 12 Size 3 from 0-3 up to but excluding 0-4 (a) from 0-2 up to but excluding 0-6 (b) from 0-15 up to but excluding 0-6 for Mediterranean Hake Size 4 from 0-15 up to but excluding 0-3